Dismissed and Memorandum Opinion filed April 8, 2004








Dismissed and Memorandum Opinion filed April 8, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00132-CV
____________
 
GEORGE
S. NEVINS and MITCHELL W. NEVINS, Appellants
 
V.
 
CONSOLIDATED
EQUIPMENT COMPANIES, INC. and CON-EQUIP, INC., Appellee
 

 
On Appeal
from the 295th District Court
Harris County,
Texas
Trial
Court Cause No. 00-63113
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed November 17, 2003.
On March 31, 2004, the parties filed a joint motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed April 8, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.